Citation Nr: 1137969	
Decision Date: 10/12/11    Archive Date: 10/19/11	

DOCKET NO.  07-00 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of pelvic injury, claimed as a pelvic mass.

2.  Entitlement to service connection for the residuals of low back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

The Veteran in this case seeks service connection for the residuals of injury to his pelvis and lower back.  In pertinent part, it is contended that, while in service, the Veteran was struck by a three-quarter ton pickup truck, injuring his lower back and pelvis.

In that regard, service treatment records disclose that, in August 1967, the Veteran was seen for a complaint of "trouble with his back" following an automobile accident the previous day.  A physical examination conducted at that time revealed the presence of a hematoma/abrasion inferior to the left costovertebral angle.  Treatment was with hot soaks, medication, and light duty for 24 hours.

In mid-October 1967, the Veteran was seen for an abrasion on his left arm and right leg after having been hit by a three-quarter ton truck.  At the time, the Veteran was instructed to apply Bacitracin ointment to the areas in question.  Further noted was that the Veteran was to be placed on light duty for a period of 48 hours.  Significantly, a number of the Veteran's service treatment records, including his service separation examination, are unavailable.

During the period from December 1986 to February 1987, the Veteran underwent evaluation for what was eventually determined to be a mixed sclerotic and lytic left iliac bone tumor abutting the left sacroiliac joint.  Additionally noted at the time was the presence of a slightly narrowed lumbosacral interspace, with possible spondylosis on the left side at the lumbosacral level.  Significantly, when first seen for evaluation in December 1986, the Veteran gave a history of low back pain "for 18 years," arguably placing the origin of the Veteran's low back pathology around or about 1966, during his period of active military service.  

In an attempt to clarify the nature and etiology of his low back pathology and pelvic mass, the Veteran was scheduled for a VA orthopedic examination in July 2008.  However, while the Veteran, did, in fact, report for that examination, he was quickly triaged for evaluation of other, unrelated complaints, with the result that the examination in question was never, in fact, completed.  Under the circumstances, the Board is of the opinion that an additional attempt to schedule the Veteran for that examination would be appropriate prior to a final adjudication of his claims for service connection.

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to July 2008, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded a VA orthopedic examination in order to more accurately determine the exact nature and etiology of his claimed low back pathology and residuals of pelvic injury/pelvic mass.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  The Veteran is further to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claims.

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

Following completion of the aforementioned examination, the orthopedic examiner should specifically comment as to whether the Veteran's currently suffers from chronic, clinically-identifiable residuals of a low back and/or pelvic injury (to include the aforementioned pelvic mass), and, if so, whether those residuals are at least as likely as not the result of some incident or incidents of the Veteran's period of active military service, including the aforementioned incident involving a three-quarter ton pickup truck.  All such information and opinions, once obtained, must be made a part of the Veteran's claims folder.  Moreover, a complete rationale must be provided for any opinion offered.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  In addition, a notation to the effect that this record review has taken place must be included in the examination report.

3.  The RO/AMC should then readjudicate the Veteran's claim for service connection for the residuals of low back injury, and the residuals of a pelvic injury (claimed as a pelvic mass).  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of an SSOC in February 2009.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2010).


	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



